ITEMID: 001-88770
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ALBEKOV AND OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection joined to merits and dismissed (Art. 35) Admissibility criteria;(Art. 35-1) Exhaustion of domestic remedies;Violation of Article 2 - Right to life (Article 2 - Positive obligations;Article 2-1 - Life) (Substantive aspect);Violation of Article 2 - Right to life (Article 2-1 - Effective investigation) (Procedural aspect);Violation of Article 13+2 - Right to an effective remedy (Article 13 - Effective remedy) (Article 2 - Right to life;Article 2-1 - Effective investigation);Violation of Article 38 - Examination of the case-{general} (Article 38 - Obligation to furnish all necessary facilities);Pecuniary damage - claim dismissed (Article 41 - Pecuniary damage;Just satisfaction);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 6. The applicants were born in 1948, 1980 and 1944 respectively. The first applicant lives in the village of Kurchaloy and the second and third applicants live in the village of Akhkinchu-Barzoy, Kurchaloy district, in the Chechen Republic. The first applicant is a brother of Mr Vakhazhi Albekov, the second applicant is a brother of Mr Khasayn Minkailov and the third applicant is the mother of Mr Nokha Uspanov.
7. The facts of the case are partially disputed by the parties. The principal discrepancies may be summarised as follows.
8. Between March 2000 and February 2001 military unit no. 73881-2 was stationed near Akhkinchu-Barzoy, a village of about 1,000 residents.
9. According to the applicants, the military unit occupied land used by the residents for tillage and pasture, and soldiers mined the area around the unit and in the adjacent parts of the communal forest using anti-personnel mines and, specifically, mines with a trip wire.
10. According to the Government, the mines in the forest were planted by illegal armed gangs.
11. In statements submitted by the applicants, the head of the local administration and other residents alleged that there had been several incidents since March 2000 in which cattle and people had been injured by mines. The head of the administration stated that he had asked the military to remove the mines from the land used by the villagers but that the incidents had continued.
12. According to the Government, the population of Akhkinchu-Barzoy was regularly warned by the military that mines had been laid by armed gangs in the forest. They said that the minefield around the military unit was marked.
13. On 23 October 2000 at about 2 p.m. the first applicant’s brother, Mr Vakhazhi Albekov, born in 1969, went to the meadow to collect the family’s cattle from a field situated about 500 metres from the village. He was wearing a black jacket with a hood, a black sweater, blue sports trousers and black rubber boots. At about 3 p.m. another villager, Mr B., met Mr Vakhazhi Albekov in the meadow and the latter told him that he was going north to collect the calves. As a rule it took very little time to collect the cattle and return, and at 4 p.m. his family became concerned.
14. At about the same time another resident of the village, Mr M., was in the southern part of the pasture and heard an explosion somewhere to the north. He was scared and decided to return home along the road. On the road he was fired at by soldiers returning to the military unit, but escaped unharmed.
15. After 4 p.m. Mr Vakhazhi Albekov’s relatives and neighbours decided to search for him. They broke up into small groups and searched the pasture land and a short way into the forest, shouting his name. At about 10 p.m. they decided to report his disappearance to the military unit and ask for assistance. The first applicant’s sister, along with the head of the village administration, Mr E., and two other neighbours, went to the location of the military unit. Only Mr E. was allowed to enter and a serviceman informed him that they had no news of Mr Albekov and that they had not detained anyone.
16. On the morning on 24 October 2000 Mr E. went to the district centre of Kurchaloy and reported Mr. Albekov’s disappearance to the district authorities, namely the police station, the military commander and the head of the administration.
17. At the same time villagers continued to search for Mr Vakhazhi Albekov in the pasture land and forest. At about 2 p.m. the second applicant and Mr G. found Mr Albekov’s body in a pit in the forest, about 30 metres from the road and about 300 metres from the military unit. The body was lying face down, and the upper part of the body had been disfigured by an explosion. The two men noticed the remains of tape on the body and recognised the clothes he had been wearing. Nearby they found his passport, which was intact. They also noted footprints on the ground, allegedly made by military boots, leading towards the military unit. They did not touch the body as they were afraid that it was mined.
18. At about 3 p.m. on the same day the first applicant’s brother, Umar Albekov, and another villager went to the military unit with a request for sappers who could check if the body had been mined. The military refused and suggested that they should seek help in Kurchaloy. While waiting at the barrier of the military unit for an answer, Umar Albekov heard an explosion from the north-eastern part of the forest. Later they learnt that this was an explosion, which had injured Mr I. and Mr Khasayn Minkailov.
19. After the refusal by the military to help retrieve Mr Albekov’s body, the residents decided to recover it themselves. They tied a long rope to one of his legs and pulled the body from a distance of 30-40 metres. Mr Vakhazhi Albekov was buried on 25 October 2000 in the village cemetery. His relatives did not seek medical or other professional examination of the body before burial.
20. The villagers searching for Mr Vakhazhi Albekov on 24 October 2000 divided up into several small groups. At about 3.30 p.m. one such group, consisting of Mr Khasayn Minkailov, born in 1982, the second applicant’s brother, and Mr I., were blown up by a booby-trap mine in the forest. The sound of that explosion was heard by Umar Albekov, who was at the gate of the military unit.
21. Mr I., who was injured on the right side of his body and in both legs, managed to reach a roadblock near the village of Dzhugurta, which is about three kilometres from Akhkinchu-Barzoy. The soldiers stopped a passing car, and the driver, who happened to be a resident of Akhkinchu-Barzoy, took Mr I. home. Mr I. told the other villagers that they had been blown up by a mine and that Mr Khasayn Minkailov had been seriously injured in the same blast and had lost a leg. The head of the local administration again appealed to the military unit, asking them for sappers and for medical assistance. The military refused to send sappers, but a military doctor attended Mr I. at his home at about 4 p.m. and gave him first aid. He did not issue any medical documents in respect of Mr I.’s injuries.
22. When the residents of the village were informed by Mr I. that Mr Khasayn Minkailov was seriously injured, they immediately went to look for him. They again broke up into small groups and entered the forest. Two of Mr Khasayn Minkailov’s cousins, namely Mr Nokha Uspanov, born in 1973, the third applicant’s son, and Mr Sh. M., volunteered to check the most dangerous sites, such as ravines, pits and abandoned dugouts. While checking a dugout in the north-eastern part of the forest, Mr Nokha Uspanov was blown up by a mine. Mr Sh. M. rushed to his aid and was also blown up. As a result each received serious injuries to their right legs, which were later amputated in hospital. Two of Mr Nokha Uspanov’s fingers were also seriously injured and later had to be amputated. His left leg was fractured. Other residents brought the men to the village, where they were attended to by the first applicant.
23. On the morning of 25 October 2000 Mr Nokha Uspanov and Mr Sh. M. were taken by their relatives to a hospital in Kurchaloy, where they were operated on the same day. Mr Uspanov’s right leg was amputated at shin level and two fingers on his right hand were also amputated; Mr Sh. M.’s right leg was amputated at ankle level. They remained in hospital until 21 November 2000.
24. On the morning of 25 October 2000 the head of the village administration, together with residents of Akhkinchu-Barzoy and Dzhugurty, again went to the military unit and asked for sappers in order to find Mr Khasayn Minkailov and to prevent further casualties. This time the commander of the military unit ordered an armoured personnel carrier (APC) and about ten sappers to assist the villagers. The sappers had a map of the area, presumably indicating minefields. They used it to reach the body of Mr Khasayn Minkailov, who had died in the meantime. His left leg had been torn away by the blast and he had other injuries. The body was brought to his home in Akhkinchu-Barzoy with the help of the military. He was buried on 26 October 2000 in the village cemetery. His relatives did not contact any medical personnel or authorities before the burial.
25. According to the applicants, on 25 October 2000 a group of officials arrived at Akhkinchu-Barzoy. They included individuals from the Kurchaloy district police, the military commander’s office and the prosecutor’s office. Accompanied by local residents, they filmed the site where Mr Vakhazhi Albekov’s body had been found. They also visited Mr Albekov’s home, where they took photographs and filmed the body. They also questioned a number of witnesses who had participated in the search and retrieval of the body. The officers drew up a report on Mr Vakhazhi Albekov’s sweater and an axe he had been carrying to protect himself in case of attack by wild animals. None of the witnesses recalled signing any papers or statements.
26. The officers assured the first applicant that a criminal investigation would be conducted into the circumstances of the deaths. They gave him the name of the prosecutor responsible for the case in the district prosecutor’s office. After his brother’s funeral, the first applicant, who worked in Kurchaloy Hospital, tried to meet the prosecutor on eight occasions but was denied access to the building on each occasion on the ground that the prosecutor was absent.
27. The first applicant’s sister, Petimat Albekova, also tried at some stage to inquire about the investigation into her brother’s death. She submitted that a prosecutor had shouted at her and turned her out of his office. The first applicant’s family made no further attempts to inquire about the investigation.
28. On 10 December 2000 an official from military unit no. 73888-2 issued a certificate to Mr Nokha Uspanov, confirming that he had received a blast injury while looking for cattle near the village of Akhkinchu-Barzoy.
29. On 11 December 2000 the head of the village administration issued a note which contained the following account of the events of 22-25 October 2000:
“At about 2 p.m. on 22 October 2000 a resident of Akhkinchu-Barzoy, Vakhazhi Albekov, born in 1969, went to look for his cattle and did not return. The whole village went out to look for him. By 7 p.m. the search had produced no results and we applied to the headquarters of the federal forces, who denied any knowledge of him. The following day in the morning we applied to them again, because the pasture land and surrounding forest are mined. By 11 a.m. on 23 October we were told that Albekov had been found dead at the edge of the village, blown up by a TNT block. On 24 October we notified the district police authorities, who came and started a criminal investigation.
Khasayn Minkailov, born in 1982, who went to search for Albekov on 23 October, did not come back to the village. Another man who was with him, [I.], informed the villagers that [Minkailov] was seriously wounded; meanwhile [I.], also seriously wounded, reached the road near the village of Dzhugurty, from where he was brought back by another resident.
Another group of villagers went to look for Minkailov, knowing that he had been seriously injured and needed help. Nokha Uspanov and [Sh. M.] went by a separate path, hoping to be the first [ones] to reach him. They stated later that first Nokha Uspanov was blown up by a mine, and then [Sh. M.], trying to reach him. Another group took them home, where they were given first aid by the village doctor.
For the third time I asked the federal forces for help, but at the roadblock they told me that they could not send sappers and reconnaissance groups, as they were busy. On 25 October I asked them again, and finally they provided an APC and a group of sappers, who found Minkailov already dead and brought his body home.”
30. According to the second applicant, he was not questioned by any investigators about the circumstances of his brother’s death. However, in January 2001, during a “sweeping” operation in Akhkinchu-Barzoy, he and several other men from the village, including Mr Nokha Uspanov, were detained by Russian soldiers, beaten up and questioned about the circumstances of his brother’s death. The second applicant was also asked if he had complained anywhere about the incident, and replied in the negative. He was released a day later, and was too scared to apply to any other officials.
31. The third applicant submitted that her son, Mr Nokha Uspanov, had remained in hospital for a month after the injury sustained on 24 October 2000. His right leg was operated on twice, because his wound had become infected after the first amputation. After being discharged from hospital her son remained at home, suffering from severe pain and requiring constant care for several weeks. On 11 January 2001 Mr Nokha Uspanov, along with a few other men from the village, was detained by soldiers during a “sweeping” operation. The applicant had no news of her son for several weeks, despite having personally visited the military commander’s office, the local administration and other authorities. At the end of January 2001 her son’s body was discovered on the outskirts of the village of Bachi-Yurt. The third applicant submitted that her other son, Ruslan Uspanov, born in 1964, had been killed in the summer of 2001. She further submitted that after January 2001 she had not applied to any authorities in relation to the events of October 2000, because she had been afraid and had not trusted any officials.
32. On 29 January 2002 the Kurchaloy district civil registry office issued death certificate no. 23 in respect of Mr Vakhazhi Albekov, stating that he had died in Akhkinchu-Barzoy on 22 October 2000.
33. According to the Government, until July 2004 no applications for institution of criminal proceedings were submitted by relatives of the deceased persons to the prosecutor’s offices of the Chechen Republic. After the receipt on 12 July 2004 of unspecified materials concerning the explosions, the Kurchaloy District Prosecutor’s Office conducted an inspection. On 22 July 2004, having regard to the results of the inspection, the district prosecutor’s office refused to institute criminal proceedings on the ground that there was no indication that a crime had been committed.
34. On 24 July 2004 a lawyer from the NGO Memorial wrote to the Kurchaloy District Prosecutor’s Office and asked for an update on the criminal investigation into the death of Mr Vakhazhi Albekov. No reply was received. In August 2004 the head of the village administration was visited by various officers from the district police station. He was questioned about the circumstances of the events of 23-25 October 2000, but was not asked to sign any papers.
35. The Government submitted the following information on the subsequent progress of the investigation.
36. On 5 March 2005 the decision of 22 July 2004, refusing to institute criminal proceedings, was quashed by the district prosecutor. However, on 9 March 2005, following the results of an additional inspection, another decision was given refusing the institution of criminal proceedings.
37. On 10 March 2005 the Prosecutor’s Office of the Chechen Republic quashed the decision of 9 March 2005 refusing the institution of criminal proceedings. On the same date criminal investigation no. 54007 was instituted into the death of Mr Vakhazhi Albekov. On 11 March 2005 criminal investigation no. 54008 was instituted into the death of Mr Khasayn Minkailov and the injuries sustained by Mr Nokha Uspanov, Mr Sh. M. and Mr I. The Kurchaloy District Prosecutor’s Office was responsible for the investigations.
38. On 12 March 2005 an inspection of the crime scene was carried out. In the course of the inspection an unspecified metal fragment was seized. It was later examined with unspecified explosives. In addition, at the prosecutor’s request, the Shalinskiy District Court ordered the exhumation of the corpses of Mr Vakhazhi Albekov, Mr Khasayn Minkailov and Mr Nokha Uspanov. However, that order could not be enforced because the relatives of the deceased persons objected to the exhumation. A forensic examination was then conducted on the basis of the medical documents available. According to the results of the examination, the injuries sustained by Mr Nokha Uspanov and Mr Sh. M. were described as serious.
39. On the same date Ms Kh. A., the sister of Mr Vakhazhi Albekov, was granted the status of victim in the criminal proceedings and questioned. She confirmed that on 23 October 2000 her brother had gone to the meadow to collect the cattle from the field and had been killed by an explosion not far from the village. In the course of the search for him other villagers had been injured in similar circumstances. Ms Kh. A. submitted that neither she nor her relatives had lodged any complaints with the law-enforcement bodies in connection with the events and she did not consider her rights to have been breached.
40. Also on 12 March 2005 the father of Mr Nokha Uspanov and the brother of Mr I. were granted the status of victims in the criminal proceedings. Mr Uspanov’s father stated that on 23 October 2000 his son had gone to search for Mr Vakhazhi Albekov and had been injured by an explosive device. He had not filed any complaints with the law-enforcement agencies in this respect. Mr R. I., Mr I.’s brother, stated that the military unit stationed near the village had provided transport and sappers who had found Mr Khasayn Minkailov and had brought his body to the village of Dzhigurty. The villagers then had taken his body to Akhkinchu-Barzoy and had buried him on the same day. Neither Mr R. I. nor his relatives had filed any complaints with the law-enforcement agencies in connection with the incidents.
41. Mr S. U., Mr Nokha Uspanov’s cousin who was questioned on the same date, submitted that in October 2000 Mr Vakhazhi Albekov had disappeared after going to collect cattle. His body had been found in a dugout in the forest. His body had been lying face down and there had been a wound on his right side. There had been no injuries on other parts of the body. Later he had learned that Mr Khasayn Minkailov, Mr Nokha Uspanov and Mr M. Sh. had also been blown up by mines.
42. The third applicant, who was questioned on the same date, submitted that in October 2000 her son, Mr Nokha Uspanov, had gone to search for Mr Vakhazhi Albekov. He had returned home to have lunch and then had gone out again. Later her brother-in-law had come to tell her that Mr Nokha Uspanov and Mr Sh. M. had been injured. They had stayed in the Kurchaloy hospital for a month and then had continued treatment at home. Mr Nokha Uspanov had never told her what exactly had happened to him and Mr Sh. M.; however, she knew that they had been blown up by a mine while searching for Mr Vakhazhi Albekov. Neither she nor her husband had applied to police, or to the prosecuting or other authorities in this respect.
43. Ms P. A., another sister of Mr Vakhazhi Albekov, was questioned on the same date.
44. On 14 March 2005 Mr Khasayn Minkailov’s cousin, Mr A. M., was granted the status of victim in the criminal proceedings and questioned. He submitted that in October 2000 he came from Gudermes to visit his parents in Akhkinchu-Barzoy. On his arrival he had learned that his cousin Khasayn Minkailov had had been blown up by a mine earlier that day. In the evening of that day servicemen from the military unit located next to the village brought Khasayn Minkailov’s body in an APC.
45. On 13 March 2005 Mr T., head of the village administration, was questioned. He submitted that in 1994-1996 some young men from the area, under the command of a certain Geriskhanov from the Gudermes district, had obtained weapons and set up watch at the village’s entrance. He did not know what exactly they had been doing. According to rumours, Geriskhanov had been under the command of Shamil Basayev. Salman Raduyev had also passed through the village with his brigade of twenty-thirty men. They had stayed in Akhkinchu-Barzoy for a while. Sometimes convoys with military vehicles from the federal troops had passed through the villages. However, the federal troops had never stayed in the village. Between 1996 and 2000 a lot of cattle had died on account of the explosives, which could have been planted by members of illegal armed gangs headed by Geriskhanov or Salman Raduyev. Since 2000 a military unit, “the fifteenth regiment” as it was called by the servicemen, was located near the village. In the course of time the servicemen and the villagers established good relations. The military doctor provided medical assistance to the villagers, and the servicemen assisted them with transportation and other matters.
46. With regard to the explosions of October 2000, Mr T. submitted that he had been permanently resident in Gudermes at that time. However, he had heard about the events from the villagers. After being appointed head of the Kurchaloy District administration in 2003, he had met with the commanders of the military unit located within two kilometres of the village. The commanders had told him that they had information concerning the minefields set up by rebel fighters in that district and had asked him to tell the villages not to walk there. The sites in question had been marked with notices containing warnings about the mines. Furthermore, the commanders had warned him that there could be mines laid by rebel fighters near the village; however, they had not known their precise location, since the rebel fighters had planted them up chaotically. In January 2005 servicemen from the unit had been blown up on such mines themselves and had been badly injured.
47. On 15 March 2005 Mr L., the village’s imam, was questioned. He submitted that in 2000 he had washed the dead bodies of Mr Vakhazhi Albekov and Mr Khasayn Minkailov. He had not participated in the search for Mr Vakhazhi Albekov. However, when his body had been found, his relatives had invited Mr L. for ablution, which he had performed on the next day at around 9 a.m. He had observed the following injuries on Mr Vakhazhi Albekov’s body: the left side of the chest and the front abdominal walls had been missing, apparently as a result of an explosion, and internal organs had been visible through the opening. The edges of the opening had been burnt and uneven and smelled of explosives. The hands had been seriously injured. A hand (he could not remember which) and the left leg had been almost torn apart, and had remained attached to the body only by the skin and remains of the muscles. There had been blood on Mr Vakhazhi Albekov’s head, which had been washed off. He had not seen any bullet wounds. Mr Vakhazhi Albekov had been buried in the village cemetery.
48. Mr L. did know the exact place where Mr Khasayn Minkailov was blown up. From Mr I. he had learned that Khasayn had participated in the search for Mr Vakhazhi Albekov and had stepped on a mine. Mr I. had shown the place of the explosion to the servicemen who brought Mr Khasayn Minkailov’s body to the village. He and Mr G. performed the ablution. Mr L. had observed the following injuries on his body: traumatic amputation up to the knee of a leg (he could not remember which one), and minor wounds on other parts of the body. It had been obvious that Mr Khasayn Minkailov’s death had been the result of the traumatic amputation of the leg, pain, shock and blood loss. Mr Khasayn Minkailov had been buried in the village cemetery on the same day.
49. Mr L. had learned about the injuries sustained by Mr Nokha Uspanov and Mr Sh. M. from the villagers. He had not talked to them personally and therefore did not know any details of the explosions.
50. On 21 March 2005 Mr G., the village imam’s assistant, was questioned. He submitted that since 1994 rebel fighters had repeatedly passed through the village. They had used different vehicles and weapons. Federal troops had never permanently stayed in the village or its vicinity. In the autumn of 1999 rebel fighters had passed through their village in motor vehicles. One morning in October 2000 somebody told him that the whole village had gone to search for Mr Vakhazhi Albekov. Then he heard that his body had been found, and he had gone to the spot together with other villagers. Within approximately one kilometre of the village they reached a dugout, surrounded by villagers. He had never seen this dugout before. It was a log-covered pit in the ground. The entrance to the dugout had no stairs. Having consulted the villagers, he concluded that the dugout had been left by rebel fighters, since it did not resemble the buildings usually left by the federal troops. He had looked into the dugout and had seen a corpse. Mr Vakhazhi Albekov’s relatives who were present said that they recognised him by his clothes. Mr G. had not entered the dugout. He had said that the body could have been mined and asked for a long rope. Then someone attached the rope to a leg. Everybody had stepped back for 15-20 metres so as to avoid the consequences of a possible explosion, and had pulled the body out. Mr G. had put a blanket on the ground and had placed the body on the blanket. There had been no skin or muscles on the left side of the body. There had been no other injuries. Then Mr Vakhazhi Albekov’s relatives had taken his body home. During the ablution Mr G. had not seen any gunshot wounds on Mr Vakhazhi Albekov’s body.
51. Mr G. further submitted that Mr I. and Mr Khasayn Minkailov had been blown up by a mine while searching for Mr Vakhazhi Albekov to the north-east of the village. Mr Khasayn Minkailov had died and Mr I. had only been frightened. Mr G. had been invited to Mr Khasayn Minkailov’s ablution. His body had smelled of burnt meat. He had taken the clothes from the body and had laid them out on the table. In the process of ablution he had observed the following injuries: the left leg had been injured, the left foot had been smashed and had no toes, and its lower part was missing. In the inguinal region there was a hole of approximately ten centimetres in diameter. The buttocks were scratched. There had had been no injuries on other parts of the body. Later Mr Khasayn Minkailov’s father had objected to having his son’s dead body examined and photographed. On the same day Mr Nokha Uspanov and Mr M. Sh. had also been blown up on a mine. Each of them had a leg torn off. They had both survived and walked with crutches. He had not talked to them and did not know any details of the explosion.
52. On an unspecified date several residents of the village of Akhkinchu-Barzoy and other witnesses were questioned. In particular, Mr D. submitted that in 1994-1996 an armed group, under the command of Geriskhanov, had conducted military actions in the whole mountain district and had stayed in Akhkinchu-Barzoy. Their headquarters had been in the school. The rebel fighters’ dugout had been placed in the forest between the villages of Dzhugurty and Akhkinchu-Barzoy. Russian troops had never stayed there permanently; their convoys had merely passed through the village sometimes. Between 1996 and 2000 cattle had been regularly blown up on mines around the village, including the sites of the rebel fighters’ dugouts. All the villagers had been aware that there were mines in the forest. He did not know who had laid them. However, judging from the fact that in 1994-1996 rebel fighters rather than Russian troops had stayed in the forest, it was more likely that the former had mined the land so as to prevent attacks from the federal forces. Mr D. described the circumstances of the explosions in which Mr Vakhazhi Albekov, Mr Khasayn Minkailov and Mr Nokha Uspanov had been killed and injured as he had learned them from other villagers. He considered it unlikely that Mr Vakhazhi Albekov had been intentionally killed and considered it most probable that he had been blown up accidentally on a mine.
53. Mr S. submitted that military actions between members of illegal armed groups and the federal forces had been conducted in the Kurchaloy District until the end of 1999. At the time approximately 800 members of illegal armed groups had been present in the district. In the forest, approximately 1,5 kilometres to the north of Akhkinchu-Barzoy, there were dugouts from the camp of the former field commander Salman Raduyev. He and other villagers had known that, when leaving the district, the rebel fighters had mined their camps so as to annihilate any servicemen of the federal troops who might come to inspect the place. Near the military unit there were notices stating that the land had been mined. He did not have any precise information concerning the deaths of the villagers. It is not clear who Mr S. was.
54. Mr S. I. submitted that in 2000 there had been numerous instances of explosions in the forest. However, he did not have any information concerning the events in Akhkinchu-Barzoy. It is not clear who Mr S. I. was.
55. Mr Dzh. made a statement similar to that of Mr S. I. It is not clear who Mr Dzh. was.
56. Mr A. G. and Mr N. G. made statements similar to that of Mr G., the village imam’s assistant. It is not clear who Mr A. G. and Mr N. G. were.
57. Mr Razh. and Mr O. did not have any information concerning the events in question. It is not clear who they were.
58. Mr M., who was questioned on an unspecified date, submitted that since 1963 he had been working as a medical assistant at the medical station in Akhkinchu-Barzoy. In 1994-1996 rebel fighters, in particular, one of Salman Raduyev’s groups, had stayed in the village. The federal troops had not stayed in the village. Their convoys had sometimes passed by but had not stopped. He knew that between 1996 and 2000 a lot of cows had been blown up on mines around the village.
59. Mr M. had seen Mr I. after he had been blown up but he had not noticed any injuries. Mr I. had told him that he and Mr Khasayn Minkailov had been searching for Mr Vakhazhi Albekov and that Khasayn had been blown up on a mine. On the next day the villagers and servicemen from the 15th regiment had gone to search for Mr Khasayn Minkailov, and later the servicemen had brought his dead body to the village. Mr Nokha Uspanov and Mr Sh. M. had been among the villagers that had participated in the search and they had both been blown up on mines. Other villagers had brought them on stretchers to the house of the S-vs. family on the outskirts of the village. Somebody had called Mr M. and the first applicant, who was in the village that day, for medical assistance. The villagers had told Mr M. and the first applicant that they had gone with Mr Nokha Uspanov and Mr Sh. M. to search for Mr Khasayn Minkailov. In the forest Mr Sh. M. had noticed a dugout and had approached it in order to look inside. At the entrance of the dugout he had been blown up. Mr Nokha Uspanov had run over to help him and had been blown up too. In the S-vs.’ house Mr M. and the first applicant had provided the two men with the first medical aid. They had been given styptic and anti-tetanus injections; the first applicant had cleansed the wounds and removed the injured parts of the muscles and skin. Mr Sh. M.’ right leg had been torn off up to the middle of the ankle. Mr M. did not remember him having other injuries. Mr Nokha Uspanov had a similar injury. Mr M. had not seen the bodies of either Mr Vakhazhi Albekov or Mr Khasayn Minkailov.
60. Mr R-v., who was questioned on an unspecified date, submitted that from August 2000 to February 2001 he had been seconded to military unit no. 73881. In October 2000 the military unit had been located on the outskirts of Akhkinchu-Barzoy. At the time the situation in the village had been tense; members of illegal armed groups had opened fire on several occasions. The military unit had not mined the area. In the forest near the military unit’s location there had been a lot of mines, including trip-wire mines. There had been instances where servicemen or military vehicles had been blown up. The mines had most probably been laid by members of illegal armed groups. When explosive devices had been found by servicemen of the military unit, they had been destroyed on the spot by sappers. The administration of Akhkinchu-Barzoy had always been informed of the discovery of explosive devices.
61. Other unspecified servicemen from military unit no. 73881, questioned on unspecified dates, also submitted that the military unit had not laid any mines while located in the Kurchaloy District. When mines or other explosive devices were found, they had been destroyed by sappers. The command of military unit no. 73881 had always informed the residents and the administration of Akhkinchu-Barzoy of the discovery of mines.
62. According to the Government, it had not been possible to question either Mr Nokha Uspanov, because of his subsequent death, or Mr I., because he had moved to Germany permanently, although the Prosecutor’s Office of the Chechen Republic had requested the German authorities to take certain investigative measures in respect of Mr I. Nor had it been possible to question Mr M. Sh., as he and his relatives had left the Chechen Republic. However, certain steps to establish his whereabouts had been taken.
63. The investigative authorities had requested the competent bodies to provide information concerning the laying of mines near the village of Akhkinchu-Barzoy. According to the military commander’s office, there was no information to support the assumption that the mines had been laid by the federal forces. The involvement of representatives of the federal forces in the incident was therefore not established. Mr Vakhazhi Albekov had been blown up on land occupied by the military unit and which had previously been “abandoned by members of illegal armed formations”. Mr Khasayn Minkailov, Mr Nokha Uspanov, Mr Sh. M. and Mr I. had been blown up while they had been searching for Mr Albekov in the forest where members of illegal armed gangs had laid mines.
64. The investigation was being conducted under the supervision of the Prosecutor General’s Office and the persons granted the status of victim were being informed of all the decisions taken.
65. Despite specific requests made by the Court on several occasions, the Government did not submit copies of the investigation files concerning the deaths of Mr Vakhazhi Albekov and Mr Khasayn Minkailov and the injuries sustained by Mr Nokha Uspanov, except for 31 pages of documents containing decisions to open, suspend and resume the investigation and to grant victim status. The Government stated that the investigation was in progress and that disclosure of the documents would be in violation of Article 161 of the Russian Code of Criminal Procedure.
66. Article 20 of the Constitution safeguards the right to life. Russia is not a party to the 1997 Ottawa Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction.
67. Until 1 July 2002 criminal-law matters were governed by the 1960 Code of Criminal Procedure of the RSFSR. On 1 July 2002 the old Code was replaced by the Code of Criminal Procedure of the Russian Federation (the new CCP).
68. Article 125 of the new CCP provides for judicial review of decisions by investigators and prosecutors that might infringe the constitutional rights of participants in proceedings or prevent access to a court.
69. Article 161 of the new CCP stipulates that evidence from the preliminary investigation may not be disclosed. Part 3 of the same Article provides that information from the investigation file may be divulged with the permission of a prosecutor or investigator, but only in so far as it does not infringe the rights and lawful interests of the participants in the criminal proceedings and does not prejudice the investigation. It is prohibited to divulge information about the private life of participants in criminal proceedings without their permission.
VIOLATED_ARTICLES: 13
2
38
VIOLATED_PARAGRAPHS: 2-1
